Citation Nr: 1727538	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a separate disability rating higher than 10 percent for limitation of right thigh motion associated with the status post-excision right hip osteochondroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before an RO Decision Review Officer in January 2006.  He also testified at a hearing before the undersigned in August 2013.  Hearing transcripts are of record.

In November 2016, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2016 Board remand, the Veteran underwent a December 2016 VA hip and thighs condition examination.  The Veteran is service-connected for status post excision osteochondroma right hip, and gluteal muscle atrophy associated with status post excision osteochondroma right hip.  The Veteran had previously indicated that he felt his service-connected right hip/thigh caused limitation of motion of the right hip/thigh/leg in that it prevented him from crossing his right leg over his left.  

However, in the December 2016 VA examination report, the examiner talks about the range of motion of the left leg and how this is impaired.  Therefore, it is unclear if the Veteran has additional disability in the form of limitation of motion of the left leg/hip/thigh that is caused by the service-connected status post excision osteochondroma right hip or the gluteal muscle atrophy associated with status post excision osteochondroma of the right hip. 
On remand, an addendum opinion is required to provide clarification regarding the severity of the Veteran's right hip disability and whether there is an associated left hip disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who authored the December 2016 report of VA examination.  If the December 2016 examiner is no longer available, the examination report should be forwarded to another examiner.  A new examination is not required unless deemed necessary by the examiner.  The examiner must specifically address whether the Veteran has range of motion limitation to the left thigh/hip/leg (as indicated by the December 2016 VA examination report) that is caused by the service-connected right hip disability, to include the gluteal muscle atrophy associated with status-post excision osteochondroma of the right hip.  If there is limitation to range of motion of the left hip/thigh that is caused by the service-connected right hip disability, the examiner must describe the range of motion in terms that would allow for rating of the disability.  The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




